Citation Nr: 0802911	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for winged scapula, long 
thoracic nerve injury, right, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected winged scapula.  In November 
2006, the Board remanded the appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In an August 2007 correspondence, the veteran requested a 
videoconference Board hearing.  Accordingly, the veteran 
should be provided such hearing prior to the adjudication of 
his case.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
Board hearing at the RO.  The veteran 
should be advised of the place and time of 
the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


